JUDGMENT

PER CURIAM.
This cause was considered upon the record from the Federal Communications Commission and on the briefs and arguments of parties. It is
ORDERED AND ADJUDGED that the Commission’s order be affirmed. Although the Commission’s order could have been more clear, its conclusion that when a license expires by operation of law under 47 U.S.C. § 312(g) the Commission lacks discretion to extend the license term necessarily defeats the appellant’s claim that the Commission should have reinstated its call letters for the limited purpose of considering an application for renewal of its license. The cases upon which the appellant relies, in which the Commission has considered renewal applications after expiration, do not involve § 312(g), and the Commission’s order adequately explains why it believes expiration by operation of § 312(g) is unique.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.